Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strong et al. (USPGPUB No. 2008/006192 A1, hereinafter referred to as Strong).
Referring to claim 1, Strong discloses a transfer device for coupling a signal for a priority service and a signal for a standard service {“recover the high [priority] and [standard service] lower priority data” last 5 lines of [0030], left column.} and performing signal transfer to form a communication network {“using an intermediate network layer”, see Fig. 1, [0006]}, the transfer device comprising:
a processor {“microprocessors, digital signal processors” etc, [0038]}; and
a storage medium having computer program instructions stored thereon{“functions necessary to implement… in part using hardware, software, firmware” and appropriate storage medium, [0038].}, wherein the computer program instructions, when executed by the processor, perform to:
receive a plurality of signals {“Ethernet data streams”, [0006]} transmitted from a device connected {“TDD point-to-point radio links”} to an opposite side of a transfer route {“conventional wireless communications systems”, see Fig. 1, [0005]} in a transfer path of the communication network {“using an intermediate network layer”, see Fig. 1, [0006]};
separate the signals into the signal {“de-multiplexor 324, which de-multiplexes the data [signals]”, [0030]} for the priority service and the signal for the standard service {“recover the high [priority] and [standard service] lower priority data” last 5 lines of [0030], left column.}};
hold a plurality of signals for the standard service {“plurality of queues Q1-Q4 for buffering the multiple data streams”, see Fig. 3, [0027]} and defragment the plurality of signals for the standard service {“fragment units 318A and 318B”, see Fig. 3, last 6 lines of [0029]};
multiplex each of the signal for the priority service {“data multiplexor 320 receives… [priority service] from the high priority queues Q1 and Q2”, see Fig. 3, last 6 lines of [0029]} and the signal for the standard service hold the signal for each service {“then multiplexes the high priority … with the [standard service] mid-level and low priority Ethernet frames”, last 6 lines of [0029]} determine a transfer order {“introduced between the packets A4 and B5 in the sequence”, last 3 lines of [0026]} of the signals according to priorities of the signals {“arranged in a sequence for transmission”, last 6 lines of [0026]};
copy and hold header information {“the data structure of an Ethernet data stream … having respective headers”, [0027] see Fig. 3} of the signal for the standard service {“”, []} of which the transfer order has been determined transmit the signal for each service to a device {“radio receiver 310.2 including an antenna”, [0030] see Fig. 3} connected to the transfer route in the transfer path {“over the radio link 312 as wireless signals”, [0029] last 2 lines};
perform an interruption process when the signal for the priority service arrives {“high priority data represented by the packets A1-A5, B1-B5”, last 3 lines of [0035] see Fig. 5} during the transfer of the signal for the standard service {“low priority Ethernet frame C”, last 4 lines of [0035]};
fragment the signal for the standard service {“fragmented packets C1-C4”, [0036] Fig. 5} when the interruption process is performed {“[interrupted] Ethernet frame C”, [0036] Fig. 5} assign the header information to the signal for the standard service {“fragmentation header 504.1, 504.2, 504.3, 504.4”, [0036] see Fig. 5} and delay the transfer of the signal until the signal for the priority service has been transferred {“may introduce a delay in”, last 4 lines of [0035]}.

As per claim 2, the rejection of claim 1 is rejected and Strong further discloses wherein the computer program instructions further perform to delete header information that {deleting “divided into four fragments”, [0036] Fig. 5} is unnecessary for transfer between the transfer devices among the header information and insert dummy information into a header area {dummy information “ach of the fragmented packets C1, C2, C3, C4 includes a fragmentation header 504.1, 504.2, 504.3, 504.4”, [0036] see Fig. 5} from which the header information has been deleted {“frame header 502” removed as claimed, [0036] first 5 lines}.

As per claim 3, the rejection of claim 1 is rejected and Strong further discloses wherein the computer program instructions further perform to discard header information of the transferred signal for the standard service among the held header information {“he radio headers 506.1-506.5 are removed”, see Fig. 5, [0036] last 4 lines}.

As per claim 4, the rejection of claim 1 is rejected and Strong further discloses wherein the computer program instructions further perform to hold the signal for the standard service of which the transfer order has been determined {“introduced between the packets A4 and B5 in the sequence”, last 3 lines of [0026]}, and re-transfer the held signal of the standard service in response to a re-transfer request from the device connected to the transfer route in the transfer path {“provide the re-assembled frames to Ethernet communications links 309a-309b”, [0030] last 4 lines}.

Referring to claim 5 is a method reciting claim functionality corresponding to the apparatus claim of claim 1, thus rejected under the same rationale as claim 1 recited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching limitation recited in claim 1 for communication networks: US 11274929 B1, US 20210243129 A1, US 20190373086 A1, US 20190205244 A1, US 20190081903 A1, US 20190004133 A1, US 20180376171 A1, US 20120253847 A1, and US 8036214 B2.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184